               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

STEVEN AGEE,

                  Plaintiff,                          8:18-CV-371

vs.
                                                        ORDER
ERIC S. LIMA, et al.,

                  Defendants.


      IT IS ORDERED:


      1.   The Joint Stipulation of Dismissal of Defendant, Douglas
           County, Nebraska with Prejudice (filing 49) is approved.


      2.   The plaintiff's claims against Douglas County, Nebraska are
           dismissed with prejudice, each party to bear its own costs.


      3.   Douglas County, Nebraska is terminated as a party.


      Dated this 5th day of June, 2019.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge
